Citation Nr: 0202408	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  94-41 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for residuals of 
fracture of both tibias.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for chronic 
dermatological disability.

5.  Entitlement to service connection for chronic respiratory 
disability.


REPRESENTATION

Appellant represented by:	Charles W. Schiesser, Attorney 
at Law




ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active service from February 1960 to February 
1964, and from June 1966 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Houston Regional 
Office (RO) rating decisions, which in October 1994 denied a 
compensable rating for bilateral hearing loss, and in January 
1998 denied a compensable rating for residuals of fracture of 
the tibias, and service connection for PTSD, skin disorder, 
and respiratory disability.  In March 2000, the Board 
remanded this case to the RO for additional development of 
the evidence.

Appellate consideration of the claim of service connection 
for chronic respiratory disability is deferred pending 
completion of the development requested in the remand below.


FINDINGS OF FACT

1.  In recent years, the veteran's hearing has ranged from 
Level I to III in the right ear, and from Level II to III in 
the left ear.  

2.  Competent medical evidence shows that in-service stress 
fracture of both tibias resolved without any objectively 
demonstrable residual disability or impairment; the 
disability is not currently productive of any symptomatology.  

3.  PTSD was not evident during the veteran's active service 
and has not been diagnosed at any time thereafter; competent 
medical evidence of record does not suggest that any claimed 
PTSD may be linked to active service or any in-service 
incident.  

4.  Competent medical evidence shows that the veteran does 
not have a chronic dermatological disability of service 
origin, or one that may be linked to any Agent Orange 
exposure in Vietnam.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating of bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.86, Code 6100.

2.  The criteria for a compensable rating of residuals of 
fracture of both tibias have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.71a, 
Code 5262 (2001).  

3.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.304(f) 
(2001).

4.  The veteran's dermatological disability was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new requirements regarding notice to 
veterans and their representatives and specified duties to 
assist in the development of a claim.  Consistent with such 
duty, the Board remanded this case in March 2000 for 
additional development of the evidence.  On review of the 
claims folder, the Board finds that all required notice and 
development action specified in VCAA, the implementing 
regulatory changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and the March 2000 remand have been complied with 
in this appeal.  The statements of the case and supplemental 
statements of the case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103A as they clearly notified them of the evidence 
necessary to substantiate his claims.  

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claims have been 
collected for review.  The available medical examination 
reports are thorough and contain sufficient information to 
rate the pertinent disability according to the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Board is satisfied that the veteran has been 
adequately assisted in the development of his increased 
rating claims and the claims for service connection for PTSD 
and chronic dermatological disability, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.  No further assistance is necessary 
to comply with the requirements of this new law or any other 
applicable regulation pertaining to the veteran's increased 
rating claims and the claims of service connection for PTSD 
and chronic dermatological disability.  

Increased rating claims:

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 (2001).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2001), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Historically, service connection for bilateral hearing loss 
and residuals of fracture of both tibias was granted by RO 
rating decision in October 1970, and each disability was 
assigned a noncompensable rating; both the service-connected 
hearing loss and residuals of fracture of the tibias have 
been rated noncompensable to date.  That decision was based 
on the evidence of record showing that the disabilities were 
related in injury and trauma in service (bilateral tibial 
stress fracture was shown by X-ray study in March 1960).  

VA and private medical records from September 1970 to June 
1994, including periodic VA compensation and pension 
examinations and records from the Social Security 
Administration (SSA), document extensive treatment and 
evaluations for various symptoms and impairment, and they 
include intermittent reports and treatment of hearing 
impairment (supported by audiometry findings), and occasional 
pain of the lower extremities.  The records indicate that the 
veteran has used bilateral hearing aid since December 1988.  
A November 1992 X-ray study of the left ankle showed slight 
irregularities in the lip of the distal tibia, possibly 
representing a fracture; no "significant abnormal" soft 
tissue swelling was noted.  

On VA audiological examination in June 1994, the veteran 
reported a history of bilateral hearing impairment since 
acoustic trauma in service, noting that he wore bilateral 
hearing aid for the past 3-4 years.  On examination, auditory 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 40, 
55, 55, and 60 decibels, respectively, in the right ear 
(averaging 53 decibels), and 35, 60, 65, and 75 decibels, 
respectively, on the left (averaging 59 decibels); speech 
recognition ability using the Maryland CNC test was 98 
percent correct in the right ear, and 90 percent correct on 
the left.  Bilateral sensorineural hearing loss was 
diagnosed.  

On VA medical examination in June 1994, performed to evaluate 
the severity of impairment from the veteran's service-
connected seizure disorder (the rating of impairment from 
that disability is not subject to this appeal), it was noted 
that the strength of both legs was 5/5, without evidence of 
fasciculations; he walked with antalgic gait with the 
assistance of a cane due to imbalance.  

VA medical records from June 1994 to June 1997 document 
intermittent treatment for various symptoms and impairment 
including hearing loss (supported by audiometry findings) and 
bilateral leg pain.  

On VA neurological examination in June 1997, there was no 
evidence of weakness, muscle atrophy, or fasciculation of the 
lower extremities, but the veteran walked with antalgic gait, 
with a cane due to imbalance.  

VA medical records from June 1997 to April 1999 document 
intermittent treatment for various symptoms and impairment 
including the veteran's service-connected hearing loss, as 
well as for pain and discomfort of the legs.  

On VA audiological examination in September 2000, including 
review of the claims file, the veteran reported bilateral 
hearing impairment since service; audiometry revealed 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 45, 60, 
75, and 75 decibels, respectively, in the right ear 
(averaging 64 decibels), and 40, 65, 65, and 70 decibels, 
respectively, on the left (averaging 60 decibels); speech 
recognition ability using the Maryland CNC test was 90 
percent correct in the right ear, and 92 percent correct on 
the left.  Bilateral sensorineural hearing loss was 
diagnosed.  

On VA general medical examination in September 2000, the 
veteran did not report any specific complaints relative to 
residuals of fracture of the tibias, but on examination, the 
examiner observed that he walked with antalgic gait with a 
cane, favoring the left lower extremity.  

On VA orthopedic examination in September 2000, reflecting a 
review of the claims file and the pertinent medical history 
since service, the examiner observed that the in-service 
stress fracture of both tibias resolved, without residual 
impairment, while the veteran was still in the service.  The 
veteran indicated that, over the years since service 
separation, he had increasing pain in both legs, believing 
that the pain was related to his diabetes mellitus 
(reportedly, he did not have any recent injury or trauma to 
the legs, had insulin-dependent diabetes for many years, and 
the symptoms affecting both legs consisted of aching-type 
discomfort and burning pain).  On examination, he had a 
little difficulty straightening both knees, but the examiner 
noted he had a full range of motion of the knees (0 to 140 
degrees); there was some pseudolaxity in the medial 
collateral ligament of both knees, consistent with mild 
arthritic process; examination of the legs demonstrated very 
thin calf musculature; dorsalis pedis pulses were palpable, 
but the posterior tibial pulse was absent; there was no 
evidence of bone tenderness or callus formation, and distal 
sensation was intact.  X-ray study of the legs showed minimal 
degenerative changes of both knees, but examination of the 
tibias was normal (showing no evidence of a stress fracture 
or even of a resolved stress fracture).  Bilateral tibial 
stress fracture, resolved without sequelae, was diagnosed.  
The examiner opined that impairment of the veteran's legs was 
related to causes other than stemming from the in-service 
fracture, and that there was no evidence of any permanent 
impairment as a result of the fracture in 1960.  

As regards the rating of the veteran's service-connected 
bilateral hearing loss, the disability is now rated 
noncompensable under 38 C.F.R. § 4.85, Code 6100; it has been 
so rated as zero percent disabling since 1970.

During the pendency of this appeal, the rating criteria under 
which diseases of the ear and other sense organs are rated 
were amended, effective June 10, 1999.  38 C.F.R. § 4.85 et 
seq. (see 64 Fed. Reg. 25,202-210).  Consistent with Marcoux 
v. Brown, 10 Vet. App. 3, (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, so long as the 
Secretary has not enjoined retroactive application, Id. at 6, 
citing Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
version of the criteria for diseases of the ear most 
favorable to the veteran must be applied.  

The defined purpose of the regulatory changes was the overall 
revision of the rating schedule based on medical advances, 
etc., rather than representing liberalizing interpretations 
of regulations; the purpose of the change was to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  The comments clarify 
that the changes were not intended to be substantive.  See 62 
Fed. Reg. 25,204 (May 11, 1999).  Nonetheless, the veteran 
was provided notice of the change in the regulations 
pertaining to the rating of diseases of the ear and other 
sense organs.

Impairment of auditory acuity is evaluated using the criteria 
in 38 C.F.R. § 4.85.  Assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Code 6100.  

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  When the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b).  

Under VA schedular standards, the test results from the June 
1994 VA audiological examination reveal that the veteran's 
hearing acuity was at Level I in the right ear, and at Level 
III on the left; on audiological examination in September 
2000, right ear hearing was at Level III, and left ear 
hearing was at Level II.  Level III hearing in the poorer ear 
and Level I or Level II hearing in the better ear warrants a 
noncompensable evaluation.  38 C.F.R. § 4.85, Code 6100.  
Thus, a rating greater than the current zero percent rating 
for his bilateral hearing loss is not established under the 
rating criteria.  To warrant a higher rating under VA 
schedular standards, the average pure tone thresholds and/or 
speech recognition scores would have to reflect more 
significantly impaired hearing than is now evident on 
audiological examination.  

The Board notes that the audiological examination findings 
(dated in June 1994 and September 2000), as discussed above, 
reveal that the provisions of 38 C.F.R. § 4.86 are 
inapplicable to the veteran's claim.  The preponderance of 
the evidence is against the veteran's increased rating claim, 
and it presents no question as to which of two evaluations 
should be applied.  Thus, 38 C.F.R. § 4.7 is inapplicable.  
The entirety of the evidence clearly shows that impairment of 
his hearing acuity does not represent an unusual hearing 
pattern.  See 38 C.F.R. § 4.86.

Regarding the veteran's service-connected residuals of 
fracture of both tibias, musculoskeletal disability is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working motion with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  In this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The veteran's service-connected residuals of fracture of both 
tibias are rated under 38 C.F.R. § 4.71a, Code 5262, 
impairment of tibia and fibula, and a noncompensable rating 
is assigned.  While a minimum rating of 10 percent is 
assignable under Code 5262 for impairment of tibia and 
fibular, with slight knee or ankle disability, a zero percent 
rating was assigned by the RO by application of 38 C.F.R. 
§ 4.31, which provides that where the rating schedule does 
not provide a zero percent rating, such rating will be 
assigned if the criteria for a compensable rating have not 
been met.  

Based on the entire evidence of record, as discussed above, 
the Board is of the opinion that a compensable rating for the 
veteran's service-connected residuals of fracture of both 
tibias is not warranted.  The evidence indicates that he 
perceives subjective symptoms including bilateral lower 
extremity pain and discomfort, that he ambulates with 
antalgic gait and uses a cane for assistance; X-ray evidence 
shows irregularity of the distal left tibia and degenerative 
changes of both knees.  The medical evidence also shows, 
however, that both the subjectively perceived symptoms and 
the objectively demonstrable impairment of the lower 
extremities are related to nonservice-connected causes; as 
discussed on VA orthopedic examination in September 2000, the 
fracture of the tibias during service in 1960 resolved 
without any sequelae or permanent impairment; on examination, 
the veteran himself felt that his current symptoms and 
impairment of the legs were related to his (nonservice-
connected) diabetes mellitus.  Thus, there is no indication 
that the service-connected disability is productive of any 
symptomatology or impairment, there is basis on which the 
service-connected residuals of fracture of both tibias may be 
assigned a compensable rating.  

The Board stresses that the preponderance of the evidence is 
against the veteran's claim for compensable rating of the 
service-connected residuals of fracture of both tibias, and 
it presents no question as to which of two evaluations should 
be applied.  Thus, the provisions of 38 C.F.R. § 4.7 are 
inapplicable.

Service connection claims:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.

If a veteran had wartime service in Vietnam (as is the case 
here), service connection may also be allowed on a 
presumptive basis for certain diseases associated with 
exposure to Agent Orange, if the disease becomes manifest to 
a compensable degree within a specified period of time after 
the veteran's separation from service.  38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e); see also 
McCartt v. Brown, 12 Vet. App. 164 (1999).  The following 
diseases shall be service connected if the veteran was 
exposed to Agent Orange if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne (if the 
disease becomes manifest to a compensable degree within one 
year after the last date on which the veteran was exposed to 
an herbicide agent), Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2000).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124 (1993).  The Court established the following 
rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).  

Service connection for PTSD requires medical evidence 
diagnosing the disorder, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f).  

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); 38 C.F.R. § 3.304(f); Dizoglio at 166.  

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When the evidence supports the claim 
or is in relative equipoise, the veteran prevails.  Id., 
1 Vet. App. at 56.  Further, where the fair preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule has no application.

The veteran's service medical records reveal no report or 
clinical finding of PTSD, but they document complaints of 
pain, tenderness, and blistering of skin at the left ankle 
(in an area of an old infection) in October 1966; on 
examination, there was no evidence of deep infection or a 
disease.  

His service personnel records show that he served in Vietnam; 
he was awarded the Combat Action Ribbon and Vietnam Cross of 
Gallantry.  

VA and private medical records from September 1970 to January 
1981, including records from the SSA, document treatment for 
various symptoms and impairment, but they do not include any 
clinical indication of PTSD.  On psychiatric examination in 
September 1970, the veteran reported irritability and 
tension; on examination, emotionally unstable personality was 
diagnosed.  In May 1979, he sustained first and second degree 
burns to the chest, back, side, and arms, requiring overnight 
hospitalization at a VA facility.  On medical examination in 
July 1979, a smooth reddish scar was noted over the right 
lower lateral chest.  On medical examination during VA 
hospitalization in May 1980, a blanching erythematous macular 
patchy region was noted over the left lower extremity, 
extending from the plantar aspect of the foot to the mid-calf 
level; on examination, the clinical impression was left lower 
extremity strawberry hemangioma, not of clinical 
significance.  

On VA psychiatric examination in January 1981, including and 
reflecting a review of the claims file, the veteran denied 
any kind of psychiatric problems, feeling that he had never 
been unusually anxious or depressed.  On examination, 
generalized seizure disorder and passive-aggressive 
personality disorder were diagnosed (service connection for 
seizure disorder has been in effect since February 1984; as 
noted above, the rating of that disability is not a part of 
this appeal).

On VA orthopedic examination in January 1981, the veteran 
reported history of recurrent rashes and water blisters on 
his feet since service in Vietnam, noting that he had burning 
sensation, and aches and pains of the feet and ankles.  On 
examination, eczema, probably dishydrotic, was diagnosed.  

VA and private medical records from January 1981 to August 
1985, including records from the SSA, document treatment for 
symptoms and impairment unrelated to the claimed PTSD and 
skin disorder.  A May 1983 review of the claims file by a VA 
physician indicated, in pertinent part, that the veteran had 
"skin rash" from some medication (and the medication was 
thus discontinued), and passive-aggressive personality 
disorder.  

On VA neurological examination in October 1985, no report or 
clinical findings indicative of PTSD or any chronic skin 
disorder were identified.

VA medical records from May 1986 to June 1997 document 
treatment for various symptoms and impairment.  On medical 
examination during hospitalization in July 1986, there was no 
evidence of any dermatological abnormality.  On examination 
in November 1990, the veteran complained of nightmares and 
flashbacks.  During the course of treatment, in was indicated 
that he had some allergies, productive of hives, to some 
foods and medication.  On medical examination during 
hospitalization in March 1992, a dermatofibroma was noted on 
the left foot.  In September 1994, he sustained first degree 
burns on chest.  In October 1995, he stated that he had PTSD 
and depression, reporting symptoms including nightmares, 
flashbacks, and recurrent depression; on examination, an 
unconfirmed diagnosis of PTSD was indicated.  In May 1996, he 
complained of a "pus pocket" on bottom of the right foot 
and, on examination, superficial abscess of right foot was 
diagnosed.  In August 1996, he reported history of PTSD and 
right foot abscess but, on examination, no pertinent findings 
were indicated.  On examination in January 1996, the skin was 
"normal," without evidence of lesions.  In September 1996, 
lesions produced by fire ants were noted on both lower legs.  

On VA dermatological examination in June 1997, including a 
review of the claims file, the veteran reported exposure to 
Agent Orange and moist weather during service in Vietnam, 
noting that he had a "rash" on both legs while in the 
service; he indicated that he had some "reddish rash" (not 
productive of itching) on both legs after service separation, 
but he denied history of broken skin or scab over the 
lesions; the rash/lesions reportedly healed, leaving some 
dark spots on both legs (not productive of itching, 
discomfort, or pain).  On examination, numerous 
hyperpigmented lesions, some as large as a centimeter in 
diameter, scattered from the knees down to the feet, were 
noted; the "lesions" represented normal skin covering, 
except for the hyperpigmentation; there was no evidence of 
venous obstruction or varicosities, and the pulses were 
"good."  Diagnostic impression was hyperpigmented areas in 
the lower extremities secondary to previous cutaneous lesions 
of unknown etiology.  

On VA psychiatric examination in June 1997, including a 
review of the claims file, the veteran reported exposure to 
trauma in Vietnam, noting that he had recurrent thoughts and 
recollections about his service.  He complained of 
flashbacks, however, on close examination, the examiner noted 
that the flashbacks were "actually memories of Vietnam 
experiences" without any dissociative or hallucinatory 
component.  Following this examination, the Axis I and Axis 
II diagnoses were "No diagnosis."

VA medical records from June 1997 to September 2000 document 
intermittent treatment for various symptoms and impairment 
unrelated to the claimed PTSD and/or dermatological 
disability.  On general medical examination in September 
2000, there was no evidence of any dermatological impairment.  

Based on the foregoing, the Board finds that service 
connection for PTSD and chronic dermatological disability is 
unwarranted.  Regarding the claimed PTSD, although the 
veteran has reported, in general terms, exposure to combat-
related trauma while serving in Vietnam, alleging that the 
events resulted in his distress and emotional impairment 
giving rise to PTSD, and the evidence of record (including 
his service records) indicates that he did indeed have combat 
service in Vietnam, competent medical evidence of record does 
not show that he now has PTSD, of service origin or 
otherwise.  Although an unconfirmed diagnosis of PTSD was 
once indicated during VA treatment in October 1995, the 
diagnosis was never confirmed by VA or private provider 
competent to render such diagnosis.  A thorough VA 
psychiatric examination was performed in June 1997, including 
a review of the claims file and the veteran's pertinent 
history, to determine whether he had PTSD; following such 
thorough evaluation of his subjective complaints and 
objective findings, a diagnosis of that disorder was not 
indicated by the psychiatric examiner.  

The Board is mindful of the veteran's contention that he has 
PTSD as a result of his exposure to trauma during active 
wartime service in Vietnam.  While the credibility of his 
contention is not challenged and his competence to testify 
with regard to observable symptoms such as nightmares and 
flashbacks is consistent with Cartright v. Derwinski, 2 Vet. 
App. 24 (1991), he is simply not competent, as a layman, to 
render a medical diagnosis of PTSD or to provide a causal 
link between active service and any current symptomatology.  
Grivois v. Brown, 6 Vet. App. 136 (1994), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992).  

Regarding the claim of service connection for chronic 
dermatological disability, although the veteran complained of 
blistering skin over the left ankle on one occasion during 
service in 1966, dermatological disability was not shown to 
exist during active service or for several years thereafter.  
Although he complained of different symptoms and impairment 
of various areas of the skin, including first and second 
degree burns, fire ants bites to the lower extremities, and 
skin infections of the feet during his post-service medical 
treatment over the years since service separation as 
discussed in more detail above, and eczema was once diagnosed 
in January 1981, competent medical evidence does not suggest 
that any post-service evidence of impairment of the skin may 
be related to service, any incident occurring therein, or any 
Agent Orange exposure in Vietnam; also, eczema does not 
appear to have been diagnosed at any time since 1981.  Most 
importantly, the veteran was examined by VA in June 1997, to 
determine the presence of any dermatological disability of 
service origin or dermatological disability related to Agent 
Orange exposure, but the examiner failed to identify the 
presence of any such disability.  

The Board is mindful of the assertions of the veteran to the 
effect that his chronic dermatological disability developed 
in service and/or as a result of Agent Orange exposure in 
Vietnam.  However, to establish service connection, competent 
medical evidence providing a nexus between the current 
disability and service is required.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  While a testimony of laypersons 
concerning observations of in-service and post-service 
manifestations cannot be ignored, as they are competent to 
describe the symptoms as they observed them, see Cartright, 
2 Vet. App. 24, they are not competent to make a medical 
diagnosis or to relate medical findings to a specific cause.  
See Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. 
App. at 494.  Thus, the veteran is not competent to conclude, 
in clinical terms, that any current disability is causally 
related to service and/or any Agent Orange exposure therein.  

The veteran suggested that his dermatological disability 
developed as a result of his exposure to Agent Orange in 
Vietnam.  38 U.S.C.A. § 1116(a)(1) provides that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
referred to in paragraph (2) of this section, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service (the veteran satisfies the first prong of the 
requirement in that he did have requisite service in 
Vietnam).  The specific diseases presumed to have been 
incurred as a result of Agent Orange exposure are listed in 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (2001) and 
were enumerated above; however, the entirety of the medical 
evidence of record is devoid of a diagnosis of any such 
disability.  In McCartt, 12 Vet. App. 164, the Court held 
that neither the statutory (38 U.S.C.A. § 1116) nor the 
regulatory (38 C.F.R. § 3.307(a)(6)(iii)) presumption will 
satisfy the in-service incurrence element of Caluza, 7 Vet. 
App. 498 where the veteran has not developed a condition 
listed in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  Thus, service connection for chronic 
dermatological disability may not be established on a 
presumptive basis.

In reaching this decision, the Board has considered the 
matter of resolving the benefit of the doubt in the veteran's 
favor; however, as noted above, application of this rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.  Such is decidedly not the case here as the 
weight of the evidence is clearly against the claims of 
service connection for PTSD and chronic dermatological 
disability.


ORDER

A compensable rating for bilateral hearing loss is denied.

A compensable rating for residuals of stress fracture of both 
tibias is denied.

Service connection for PTSD is denied.

Service connection for chronic dermatological disability is 
denied.


REMAND

Effective in November 2000, with enactment of VCAA, the law 
changed to provide that VA shall make reasonable efforts to 
assist veterans in obtaining evidence necessary to 
substantiate claims for benefits, except that no assistance 
is required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas , 
1 Vet. App. 308.  Also, recently, VA published final 
regulations implementing VCAA.  See 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

In a claim for disability compensation, the assistance 
provided by VA shall include a medical examination when such 
is necessary to make a decision on the claim.  An examination 
is necessary if the evidence (both medical and lay, including 
statements from the veteran himself) contains competent 
evidence of a current disability or persistent or recurrent 
symptoms of disability; and the evidence indicates that the 
disability may be associated with active service, but there 
is insufficient medical evidence for VA to make a decision.  
38 U.S.C.A. § 5103A(d).

The veteran contends, essentially, that he has chronic 
respiratory disability of service origin, believing that such 
disability is related to Agent Orange exposure in Vietnam.  

The entirety of the evidence of record does not include any 
clinical evidence of any chronic respiratory disability 
during the veteran service, or for several years following 
service separation (but he was treated, at times, for 
recurrent colds and tonsillitis while in the service).  
Chronic respiratory disability, variously diagnosed as 
chronic obstructive pulmonary disorder and bronchitis, 
appears to have been diagnosed, initially, during medical 
treatment several years after service separation.  Yet, the 
veteran was never afforded a VA medical examination to 
determine the nature and etiology of any chronic respiratory 
disability which may now be present.  

Accordingly, the Board is of the opinion that complete VA 
pulmonary/respiratory examination should be performed, in 
conjunction with a review of the entire claims file, to 
determine the nature and etiology of any chronic respiratory 
disability which may now be present.  See Suttmann v. Brown, 
5 Vet. App. 127 (1993).

Thus, the claim of service connection for chronic respiratory 
disability is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any respiratory 
disability since service.  After any 
necessary authorizations are obtained 
from the veteran, complete copies of 
all relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and added to the claims folder.

3.  The veteran should be afforded VA 
medical examination to determine the 
nature and etiology of any 
pulmonary/respiratory disability now 
present.  The entire claims folder must  
be made available to the examiner for 
review in conjunction with the 
examination.  All indicated testing 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is as likely as not that any 
pulmonary/respiratory disability found 
is causally related to service, any 
incident occurring therein, or any 
Agent Orange exposure in Vietnam.  If 
any of the foregoing cannot be 
determined, it should be so stated for 
the record.

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefit sought on appeal is not granted, the 
veteran and his representative should be provided a 
supplemental statement of the case and a reasonable 
opportunity to respond.  The case should then be returned to 
the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



